 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11   JILL MCGEE; et al.,                                 Case No. 1:18-cv-00768-LJO-SAB
12                  Plaintiffs,                          ORDER RE STIPULATION TO DISMISS
13                                                       PLAINTIFFS’ SIXTH CAUSE OF ACTION
            v.                                           FOR UNFAIR COMPETITION,
14                                                       CALIFORNIA BUSINESS AND
     POVERELLO HOUSE; et al.,                            PROFESSIONS CODE § 17200 ET SEQ.
15
                    Defendants.                          (ECF No. 43)
16
17
18          On October 2, 2019, stipulations were filed to dismiss certain Plaintiffs from this action
     and to dismiss Plaintiff’s sixth cause of action. An order was filed on October 3, 2019, dismiss
19
     Plaintiffs Noadiah Riaz, Christine Dambrosi and Lacey Hoxsie from this action without
20
     prejudice. By this order, the Court addresses the parties’ stipulation to dismiss the sixth cause
21
     of action.
22
            The Ninth Circuit has held that Federal Rule of Civil Procedure 41(a)(1) cannot be used
23
     to dismiss individual claims against defendants, and that Rule 15 is the proper mechanism to do
24
     so. See Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 687 (9th Cir. 2005) (“In
25
26   the specific context of Rule 41(a)(1), we have held that the Rule does not allow for piecemeal

27   dismissals. Instead, withdrawals of individual claims against a given defendant are governed by

28   [Rule 15].”); Ethridge v. Harbor House Rest., 861 F.2d 1389, 1392 (9th Cir. 1988) (holding a



                                                     1
 1   plaintiff cannot use Rule 41 “to dismiss, unilaterally, a single claim from a multi-claim

 2   complaint.”); but see Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (“The

 3   Plaintiff may dismiss some or all of the defendants, or some or all of his claims, through a Rule
 4   41(a)(1) notice.”). The Court finds it proper to construe the parties’ stipulation to dismiss the
 5   individual cause of action as consent to amend the complaint under Rule 15 of the Federal Rules
 6   of Civil Procedure. See Hells Canyon Pres. Council, 403 F.3d at 689 (“The fact that a voluntary
 7   dismissal of a claim under Rule 41(a) is properly labeled an amendment under Rule 15 is a
 8   technical, not a substantive distinction.”) (quoting Nilssen v. Motorola, Inc., 203 F.3d 782, 784
 9   (Fed. Cir. 2000)). Therefore, the Court will give full effect to the parties’ stipulation through a
10   Rule 15 amendment.
11
            Accordingly, IT IS HEREBY ORDERED that pursuant to the parties’ stipulation to
12
     dismiss Plaintiffs’ sixth cause of action for unfair competition in violation of California
13
     Business and Professions Code section 17200 et seq. without prejudice against Defendants
14
     Poverello House and Naomi’s House, the Plaintiffs’ operative complaint (ECF No. 1 at 5-16) is
15
     DEEMED AMENDED and the sixth cause of action is no longer alleged against Defendants
16
     Poverello House and Naomi’s House.
17
18   IT IS SO ORDERED.
19
        Dated:     October 4, 2019                          /s/ Lawrence J. O’Neill _____
20                                                 UNITED STATES CHIEF DISTRICT JUDGE
21
22
23
24
25
26
27
28


                                                      2
